United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3028
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Michael Hubbard,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 5, 2004
                                Filed: April 6, 2004
                                 ___________

Before BYE, MCMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Hubbard appeals the sentence the district court1 imposed upon
revoking his supervised release. After carefully reviewing the record, we conclude
the district court considered the relevant sentencing factors, see 18 U.S.C.
§ 3583(e)(3) (2000) (referencing 18 U.S.C. § 3553(a) factors to consider in revoking
supervised release), and did not abuse its discretion by imposing a sentence above the
suggested Guidelines range, see United States v. Shepard, 329 F.3d 619, 621 (8th Cir.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
2003); United States v. Shaw, 180 F.3d 920, 923 (8th Cir. 1999) (per curiam).
Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                     -2-